--------------------------------------------------------------------------------

 

EXHIBIT 10.18

 

 

 

 

GENENTECH, INC.


EQUITY INCENTIVE PLAN


(Effective April 16, 2004)

 

 

 

--------------------------------------------------------------------------------

 

GENENTECH, INC.
EQUITY INCENTIVE PLAN

SECTION 1
BACKGROUND AND PURPOSE

            1.1  Background and Effective Date.  The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, and Performance Shares.  The Plan is effective as of April
16, 2004 upon approval by an affirmative vote of the holders of a majority of
the Shares that are present in person or by proxy and entitled to vote at the
2004 Annual Meeting of Stockholders of the Company.

            1.2  Purpose of the Plan.  The Plan is intended to attract,
motivate, and retain (a) employees of the Company and its Subsidiaries, (b)
consultants who provide significant services to the Company and its
Subsidiaries, and (c) directors of the Company who are employees of neither the
Company nor any Subsidiary.  The Plan also is designed to encourage stock
ownership by Participants, thereby aligning their interests with those of the
Company's shareholders and to permit the payment of compensation that qualifies
as performance-based compensation under Section 162(m) of the Code.

SECTION 2
DEFINITIONS

            The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:

            2.1  "1934 Act" means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the 1934 Act or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

            2.2  "Award" means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, Performance Units, or Performance Shares.

            2.3  "Approval Authority" means an authority, governmental or
otherwise, that regulates pre-market approval of goods and services, including,
but not limited to, the United States Food and Drug Administration.

            2.4  "Award Agreement" means the written agreement setting forth the
terms and conditions applicable to each Award granted under the Plan.

            2.5  "Board" or "Board of Directors" means the Board of Directors of
the Company.

            2.6  "Code" means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

            2.7  "Committee" means the committee appointed by the Board
(pursuant to Section 3.1) to administer the Plan.

            2.8  "Company" means Genentech, Inc., a Delaware corporation, or any
successor thereto.

            2.9  "Consultant" means any consultant, independent contractor, or
other person who provides significant services to the Company or its
Subsidiaries, but who is neither an Employee nor a Director.

 

Page 1

--------------------------------------------------------------------------------

 

            2.10  "Cost of Sales as a Percentage of Sales" means as to any
Performance Period, the Company's cost of sales stated as a percentage of sales,
determined in accordance with generally accepted accounting principles.

            2.11  "Director" means any individual who is a member of the Board
of Directors of the Company.

            2.12  "Disability" means a permanent and total disability under
Section 22(e)(3) of the Code.

            2.13  "Earnings Per Share" means as to any Performance Period, the
Company's Profit After Tax, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

            2.14  "Employee" means any employee of the Company or of a
Subsidiary, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

            2.15  "Exchange Program" means a program established by the
Committee under which outstanding Awards are amended to provide for a lower
Exercise Price or surrendered or cancelled in exchange for (a) Awards with a
lower Exercise Price, (b) a different type of Award, (c) cash, or (d) a
combination of (a), (b) and/or (c).  Notwithstanding the preceding, the term
Exchange Program does not include any (i) program under which an outstanding
Award is surrendered or cancelled in exchange for a different type of Award
and/or cash having a total value equal to the value of the surrendered or
cancelled Award, (ii) action described in Section 4.3, nor (iii) transfer or
other disposition permitted under Section 9.7.

            2.16  "Exercise Price" means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option.

            2.17  "Fair Market Value" means the closing per share selling price
for Shares on the relevant date, or if there were no sales on such date, average
of the closing sales prices on the immediately following and preceding trading
dates, in either case as reported by The Wall Street Journal or such other
source selected in the discretion of the Committee (or its
delegate).  Notwithstanding the preceding, for federal, state, and local income
tax reporting purposes, fair market value shall be determined by the Committee
(or its delegate) in accordance with uniform and nondiscriminatory standards
adopted by it from time to time.

            2.18  "Fiscal Year" means the fiscal year of the Company.

            2.19  "Free Cash Flow" means as to any Performance Period, the
Company's earnings before interest, taxes, depreciation and amortization
(EBITDA), determined in accordance with generally accepted accounting
principles.

            2.20  "Grant Date" means, with respect to an Award, the date that
the Award was granted.  The Grant Date of an Award shall not be earlier than the
date the Award is approved by the Committee.

            2.21  "Incentive Stock Option" means an Option to purchase Shares
which is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.

            2.22  "Marketing and Sales Expenses as a Percentage of Sales" means
as to any Performance Period, the Company's marketing and sales expenses stated
as a percentage of sales, determined in accordance with generally accepted
accounting principles.

            2.23  "Net Income as a Percentage of Sales" means as to any
Performance Period, the Company's net income stated as a percentage of sales,
determined in accordance with generally accepted accounting principles.

            2.24  "Nonemployee Director" means a Director who is an employee of
neither the Company nor of any Subsidiary.

 

Page 2

--------------------------------------------------------------------------------

 

            2.25  "Nonqualified Stock Option" means an option to purchase Shares
that is not intended to be an Incentive Stock Option.

            2.26  "Operating Margin" means as to any Performance Period, the
Company's net operating income divided by Revenues, determined in accordance
with generally accepted accounting principles.

            2.27  "Option" means an Incentive Stock Option or a Nonqualified
Stock Option.

            2.28  "Participant" means an Employee, Consultant, or Nonemployee
Director who has an outstanding Award.

            2.29  "Performance Goals" means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award.  As determined by the Committee, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) Cost of
Sales as a Percentage of Sales, (b) Earnings Per Share, (c) Free Cash Flow, (d)
Marketing and Sales Expenses as a Percentage of Sales, (e) Net Income as a
Percentage of Sales, (f) Operating Margin, (g) Product Approvals, (h) Product
Sales, (i) Projects in the Development Pipeline, (j) Regulatory Filings, (k)
Research and Development Expenses as a Percentage of Sales, (l)  Working Capital
and (m) Revenue.  The Performance Goals may differ from Participant to
Participant and from Award to Award.  Any criteria used may be measured, as
applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, passage of time and/or against another company or companies), (iii)
on a per-share basis, (iv) against the performance of the Company as a whole or
a segment of the Company and/or (v) on a pre-tax or after-tax basis.  Prior to
the Determination Date, the Committee shall determine whether any element(s) or
item(s) shall be included in or excluded from the calculation of any Performance
Goal with respect to any Participants.

            2.30  "Performance Period" means any Fiscal Year or such longer
period as determined by the Committee in its sole discretion.

            2.31  "Performance Unit" means an Award granted to a Participant
pursuant to Section 8.

            2.32  "Period of Restriction" means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  As
provided in Section 7, such restrictions may be based on the passage of time,
the achievement of target levels of performance, or the occurrence of other
events as determined by the Committee, in its discretion.

            2.33  "Plan" means the Genentech, Inc. Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.

            2.34  "Product" means any product requiring pre-market approval by
an Approval Authority, including, but not limited to, biologics, drugs and
medical devices.

            2.35  "Product Approval" means the approval by any Approval
Authority of the right to market or sell a Product.

            2.36  "Product Sales" means as to any Performance Period, the
Company's sales generated from the sale of Products to third parties, determined
in accordance with generally accepted accounting principles.

            2.37  "Projects in Development" refers to one or more Projects at
any or all stages of development from conception, discovery and/or initial
research through Product Approval, including, but not limited to, pre-clinical
testing, filing of an IND, Phase 1, Phase 2 and Phase 3 clinical trials and
submission and approval of an NDA or BLA.

 

Page 3

--------------------------------------------------------------------------------

 

            2.38  "Profit After Tax" means as to any Performance Period, the
Company's income after taxes, determined in accordance with generally accepted
accounting principles.

            2.39  "Regulatory Filings" means as to any Performance Period, the
number of filings submitted to an Approval Authority in order to satisfy one or
more of such Approval Authority's requirements for Product Approval.

            2.40  "Research and Development Expenses as a Percentage of
Sales" means as to any Performance Period, the Company's research and
development expenses stated as a percentage of sales, determined in accordance
with generally accepted accounting principles.

            2.41  "Restricted Stock" means an Award granted to a Participant
pursuant to Section 7.

            2.42  "Retirement" means, in the case of an Employee or a
Nonemployee Director a Termination of Service occurring in accordance with a
policy or policies established by the Committee (in its discretion) from time to
time.  With respect to a Consultant, no Termination of Service shall be deemed
to be on account of "Retirement."

            2.43  "Revenue" means as to any Performance Period, the Company's
net revenues generated from third parties, determined in accordance with
generally accepted accounting principles.

            2.44  "Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act,
and any future regulation amending, supplementing or superseding such
regulation.

            2.45  "Section 16 Person" means a person who, with respect to the
Shares, is subject to Section 16 of the 1934 Act.

            2.46  "Shares" means the shares of common stock of the Company.

            2.47  "Stock Appreciation Right" or "SAR" means an Award, granted
alone or in connection with a related Option, that pursuant to Section 6 is
designated as an SAR.

            2.48  "Subsidiary" means any corporation in an unbroken chain of
corporations beginning with the Company as the corporation at the top of the
chain, but only if each of the corporations below the Company (other than the
last corporation in the unbroken chain) then owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

            2.49  "Termination of Service" means (a) in the case of an Employee,
a cessation of the employee-employer relationship between the Employee and the
Company or a Subsidiary for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous reemployment by the Company or a Subsidiary; (b) in the case
of a Consultant, a cessation of the service relationship between the Consultant
and the Company or a Subsidiary for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or a
Subsidiary; and (c) in the case of a Nonemployee Director, a cessation of the
Director's service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability, Retirement or
non-reelection to the Board.

            2.50  "Working Capital" means the Company's current assets minus
current liabilities, determined in accordance with generally accepted accounting
principles.

 

Page 4

--------------------------------------------------------------------------------

 

SECTION 3
ADMINISTRATION

            3.1  The Committee.  The Plan shall be administered by the
Committee.  The Committee shall consist of not less than two (2) Directors who
shall be appointed from time to time by, and shall serve at the pleasure of, the
Board of Directors.  With respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, the Committee
shall be comprised solely of Directors who are "outside directors" under Section
162(m).

            3.2  Authority of the Committee.  It shall be the duty of the
Committee to administer the Plan in accordance with the Plan's provisions.  The
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (a) determine which Employees, Consultants and directors shall be
granted Awards, (b) prescribe the terms and conditions of the Awards, (c)
interpret the Plan and the Awards, (d) adopt such procedures and subplans as are
necessary or appropriate to permit participation in the Plan by Employees,
Consultants and Directors who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.  Notwithstanding the preceding, the Committee shall not
implement an Exchange Program without the approval of the holders of a majority
of the Shares that are present in person or by proxy and entitled to vote at any
Annual or Special Meeting of Stockholders of the Company.

            3.3  Delegation by the Committee.  The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more Directors
or officers of the Company.  Notwithstanding the foregoing, with respect to
Awards that are intended to qualify as performance-based compensation under
Section 162(m) of the Code, the Committee may not delegate its authority and
powers with respect to such Awards if such delegation would cause the Awards to
fail to so qualify.

3.4 Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

SECTION 4
SHARES SUBJECT TO THE PLAN

            4.1 Number of Shares.  Subject to adjustment as provided in Section
4.3, the total number of Shares available for grant under the Plan shall equal
the sum of (a) 40 million and (b) up to a maximum of 10 million Shares that
remain available for grant under the Company's 1999 Stock Plan as of its date of
termination or that otherwise would have been returned to the 1999 Stock Plan
after its date of termination on account of the expiration or forfeiture of
awards granted under the 1999 Stock Plan.  Shares granted under the Plan may be
either authorized but unissued Shares or treasury Shares.

            4.2  Lapsed Awards.  If an Award is settled in cash, or is
cancelled, terminates, expires, or lapses for any reason, any Shares subject to
such Award again shall be available to be the subject of an Award, except as
determined by the Committee.

            4.3  Adjustments in Awards and Authorized Shares.  In the event that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares such that
an adjustment is determined by the Committee (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
class of Shares which may be delivered under the Plan, the number and class of
Shares which may be added annually to the Shares reserved under the Plan, the
number, class, and price of Shares subject to outstanding Awards, and the
numerical limits of Sections 5.1, 6.1, 7.1, and 8.1.  Notwithstanding the
preceding, the number of Shares subject to any Award always shall be a whole
number.

 

Page 5

--------------------------------------------------------------------------------

 

SECTION 5
STOCK OPTIONS

            5.1  Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Employees, Directors and Consultants at any time
and from time to time as determined by the Committee in its sole
discretion.  The Committee, in its sole discretion, shall determine the number
of Shares subject to each Option, provided that during any Fiscal Year, no
Participant shall be granted Options covering more than 1,000,000
Shares.  Notwithstanding the foregoing, during the Fiscal Year in which a
Participant first becomes an Employee, he or she may be granted Options to
purchase up to an additional 500,000 Shares.  The Committee may grant Incentive
Stock Options, Nonqualified Stock Options, or a combination thereof.

            5.2  Award Agreement.  Each Option shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Option, the number of Shares to which the Option pertains, any conditions to
exercise of the Option, and such other terms and conditions as the Committee, in
its discretion, shall determine.  The Award Agreement shall also specify whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.

            5.3  Exercise Price.  Subject to the provisions of this Section 5.3,
the Exercise Price for each Option shall be determined by the Committee in its
sole discretion.

                        5.3.1  Nonqualified Stock Options.  The Exercise Price
of each Nonqualified Stock option shall be determined by the Committee in its
discretion.

                        5.3.2  Incentive Stock Options.  In the case of an
Incentive Stock Option, the Exercise Price shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date; provided,
however, that if on the Grant Date, the Employee (together with persons whose
stock ownership is attributed to the Employee pursuant to Section 424(d) of the
Code) owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries, the Exercise
Price shall be not less than one hundred and ten percent (110%) of the Fair
Market Value of a Share on the Grant Date.

                        5.3.3  Substitute Options.  Notwithstanding the
provisions of Section 5.3.2, in the event that the Company or a Subsidiary
consummates a transaction described in Section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees or Consultants on account of such transaction may be granted
Options in substitution for options granted by their former employer.  If such
substitute Options are granted, the Committee, in its sole discretion and
consistent with Section 424(a) of the Code, may determine that such substitute
Options shall have an exercise price less than one hundred percent (100%) of the
Fair Market Value of the Shares on the Grant Date.

            5.4  Expiration of Options.  

                        5.4.1  Expiration Dates.  Each Option shall terminate no
later than the first to occur of the following events:

                                    (a) The date for termination of the Option
set forth in the written Award Agreement; or

                                    (b) The expiration of ten (10) years from
the Grant Date.

                        5.4.2  Death of Participant.  Notwithstanding Section
5.4.1, if a Participant dies prior to the expiration of his or her Options, the
Committee, in its discretion, may provide that his or her Options shall be
exercisable for up to three (3) years after the date of death.

 

Page 6

--------------------------------------------------------------------------------

 

                        5.4.3  Committee Discretion.  Subject to the limits of
Sections 5.4.1 and 5.4.2, the Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) may, after an Option is granted, extend the maximum term
of the Option (subject to Section 5.8.4 regarding Incentive Stock Options).

            5.5  Exercisability of Options.  Options granted under the Plan
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall determine in its sole discretion.  After an
Option is granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

            5.6  Payment.  Options shall be exercised by the Participant's
delivery of a notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.  The notice
shall be given in the form and manner specified by the Company from time to
time.

                        Upon the exercise of any Option, the Exercise Price
shall be payable to the Company in full in cash or its equivalent.  The
Committee, in its sole discretion, also may permit exercise (a) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, or (b) by any other means which the
Committee, in its sole discretion, determines to both provide legal
consideration for the Shares, and to be consistent with the purposes of the
Plan.  As soon as practicable after receipt of a notification of exercise
satisfactory to the Company and full payment for the Shares purchased, the
Company shall deliver to the Participant (or the Participant's designated
broker), Share certificates (which may be in book entry form) representing such
Shares.

            5.7  Restrictions on Share Transferability.  The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, or
any blue sky or state securities laws.

            5.8  Certain Additional Provisions for Incentive Stock Options.

                        5.8.1  Exercisability.  The aggregate Fair Market Value
(determined on the Grant Date(s)) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by any Employee during any
calendar year (under all plans of the Company and its Subsidiaries) shall not
exceed $100,000.

                        5.8.2  Termination of Service.  No Incentive Stock
Option may be exercised more than three (3) months after the Participant's
Termination of Service for any reason other than Disability or death, unless (a)
the Participant dies during such three-month period, and/or (b) the Award
Agreement or the Committee permits later exercise.  No Incentive Stock Option
may be exercised more than one (1) year after the Participant's Termination of
Service on account of Disability, unless (a) the Participant dies during such
one-year period, and/or (b) the Award Agreement or the Committee permit later
exercise.  

                        5.8.3  Employees Only.  Incentive Stock Options may be
granted only to persons who are Employees on the Grant Date.

                        5.8.4  Expiration.  No Incentive Stock Option may be
exercised after the expiration of ten (10) years from the Grant Date; provided,
however, that if the Option is granted to an Employee who, together with persons
whose stock ownership is attributed to the Employee pursuant to Section 424(d)
of the Code, owns stock possessing more than 10% of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.

 

Page 7

--------------------------------------------------------------------------------

 

SECTION 6
STOCK APPRECIATION RIGHTS

            6.1  Grant of SARs.  Subject to the terms and conditions of the
Plan, a SAR may be granted to Employees, Directors and Consultants at any time
and from time to time as shall be determined by the Committee, in its sole
discretion.

                        6.1.1  Number of Shares.  The Committee shall have
complete discretion to determine the number of SARs granted to any Participant,
provided that during any Fiscal Year, no Participant shall be granted SARs
covering more than 1,000,000 Shares.  Notwithstanding the foregoing, during the
Fiscal Year in which a Participant first becomes an Employee, he or she may be
granted SARs covering up to an additional 500,000 Shares.

                        6.1.2  Exercise Price and Other Terms.  The Committee,
subject to the provisions of the Plan, shall have complete discretion to
determine the terms and conditions of SARs granted under the Plan.

            6.2  SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.

            6.3  Expiration of SARs.  An SAR granted under the Plan shall expire
upon the date determined by the Committee, in its sole discretion, and set forth
in the Award Agreement.  Notwithstanding the foregoing, the rules of Section 5.4
also shall apply to SARs.

            6.4  Payment of SAR Amount.  Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

                        (a)  The difference between the Fair Market Value of a
Share on the date of exercise over the exercise price; times

                        (b)  The number of Shares with respect to which the SAR
is exercised.  At the discretion of the Committee, the payment upon SAR exercise
may be in cash, in Shares of equivalent value, or in some combination thereof.

SECTION 7
RESTRICTED STOCK

            7.1  Grant of Restricted Stock.  Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant Shares
of Restricted Stock to Employees, Directors and Consultants as the Committee, in
its sole discretion, shall determine.  The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant, provided
that during any Fiscal Year, no Participant shall receive more than 500,000
Shares of Restricted Stock.  Notwithstanding the foregoing, during the Fiscal
Year in which a Participant first becomes an Employee, he or she may be granted
up to an additional 250,000 Shares of Restricted Stock.

            7.2  Restricted Stock Agreement.  Each Award of Restricted Stock
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Committee, in its sole discretion, shall determine.  Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

            7.3  Transferability.  Except as provided in this Section 7, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

 

Page 8

--------------------------------------------------------------------------------

 

            7.4  Other Restrictions.  The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, in accordance with this Section 7.4.

                        7.4.1  General Restrictions.  The Committee may set
restrictions based upon the achievement of specific performance objectives
(Company-wide, departmental, or individual), applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion.

                        7.4.2  Section 162(m) Performance Restrictions.  For
purposes of qualifying grants of Restricted Stock as "performance-based
compensation" under Section 162(m) of the Code, the Committee, in its
discretion, may set restrictions based upon the achievement of Performance
Goals.  The Performance Goals shall be set by the Committee on or before the
latest date permissible to enable the Restricted Stock to qualify as
"performance-based compensation" under Section 162(m) of the Code.  In granting
Restricted Stock which is intended to qualify under Section 162(m) of the Code,
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Restricted Stock
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

                       7.4.3  Legend on Certificates.  The Committee, in its
discretion, may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.  

            7.5  Removal of Restrictions.  Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
the last day of the Period of Restriction.  The Committee, in its discretion,
may accelerate the time at which any restrictions shall lapse or be
removed.  After the restrictions have lapsed, the Participant shall be entitled
to have any legend or legends under Section 7.4.3 removed from his or her Share
certificate, and the Shares shall be freely transferable by the
Participant.  The Committee (in its discretion) may establish procedures
regarding the release of Shares from escrow and the removal of legends, as
necessary or appropriate to minimize administrative burdens on the Company

            7.6  Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Committee determines otherwise.

            7.7  Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares unless otherwise provided in the Award Agreement.  If any such dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

            7.8  Return of Restricted Stock to Company.  On the date set forth
in the Award Agreement, the Restricted Stock for which restrictions have not
lapsed shall revert to the Company and again shall become available for grant
under the Plan.

SECTION 8
PERFORMANCE UNITS AND PERFORMANCE SHARES

            8.1  Grant of Performance Units/Shares.  Performance Units and
Performance Shares may be granted to Employees, Directors and Consultants at any
time and from time to time, as shall be determined by the Committee, in its sole
discretion.  The Committee shall have complete discretion in determining the
number of Performance Units and Performance Shares granted to each Participant
provided that during any Fiscal Year, (a) no Participant shall receive
Performance Units having an initial value greater than $5,000,000, and (b) no
Participant shall receive more than 500,000 Performance Shares.

            8.2  Value of Performance Units/Shares.  Each Performance Unit shall
have an initial value that is established by the Committee on or before the
Grant Date.  Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the Grant Date.

 

Page 9

--------------------------------------------------------------------------------

 

            8.3  Performance Objectives and Other Terms.  The Committee shall
set performance objectives in its discretion which, depending on the extent to
which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Participants.  The time period during
which the performance objectives must be met shall be called the "Performance
Period."  Each Award of Performance Units/Shares shall be evidenced by an Award
Agreement that shall specify the Performance Period, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.

                        8.3.1  General Performance Objectives.  The Committee
may set performance objectives based upon the achievement of Company-wide,
departmental, or individual goals, applicable federal or state securities laws,
or any other basis determined by the Committee in its discretion (for example,
but not by way of limitation, continuous service as an Employee, Director or
Consultant).

                        8.3.2  Section 162(m) Performance Objectives.  For
purposes of qualifying grants of Performance Units/Shares as "performance-based
compensation" under Section 162(m) of the Code, the Committee, in its
discretion, may determine that the performance objectives applicable to
Performance Units/Shares shall be based on the achievement of Performance
Goals.  The Performance Goals shall be set by the Committee on or before the
latest date permissible to enable the Performance Units/Shares to qualify as
"performance-based compensation" under Section 162(m) of the Code.  In granting
Performance Units/Shares which are intended to qualify under Section 162(m) of
the Code, the Committee shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the
Performance Units/Shares under Section 162(m) of the Code (e.g., in determining
the Performance Goals).

            8.4  Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares shall be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives have been
achieved.  After the grant of a Performance Unit/Share, the Committee, in its
sole discretion, may reduce or waive any performance objectives for such
Performance Unit/Share.

            8.5  Form and Timing of Payment of Performance
Units/Shares.  Payment of earned Performance Units/Shares shall be made as soon
as practicable after the expiration of the applicable Performance Period.  The
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash, in Shares (which have an aggregate Fair Market Value equal to
the value of the earned Performance Units/Shares at the close of the applicable
Performance Period) or in a combination thereof.

            8.6  Cancellation of Performance Units/Shares.  On the date set
forth in the Award Agreement, all unearned or unvested Performance Units/Shares
shall be forfeited to the Company, and again shall be available for grant under
the Plan.

SECTION 9
MISCELLANEOUS

            9.1  Deferrals.  The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award.  Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.

            9.2  No Effect on Employment or Service.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant's employment or service at any time, with or without cause.  For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a Termination of Service.  Employment with the Company and its
Subsidiaries is on an at-will basis only.

            9.3  Participation.  No Employee, Director or Consultant shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.

 

Page 10

--------------------------------------------------------------------------------

 

            9.4  Indemnification.  Each person who is or shall have been a
member of the Committee, or of the Board, shall be indemnified and held harmless
by the Company against and from (a) any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company's approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

            9.5  Successors.  All obligations of the Company under the Plan,
with respect to Awards granted hereunder, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

            9.6  Beneficiary Designations.  If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant's
death.  Each such designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Committee.  In the absence of any such designation, any vested benefits
remaining unpaid at the Participant's death shall be paid to the Participant's
estate and, subject to the terms of the Plan and of the applicable Award
Agreement, any unexercised vested Award may be exercised by the administrator or
executor of the Participant's estate.

            9.7  Limited Transferability of Awards.  No Award granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 9.6.  All rights with respect to an Award
granted to a Participant shall be available during his or her lifetime only to
the Participant.  Notwithstanding the foregoing, a Participant may, if the
Committee (in its discretion) so permits, transfer an Award to an individual or
entity other than the Company.  Any such transfer shall be made in accordance
with such procedures as the Committee may specify from time to time.

            9.8  No Rights as Stockholder.  Except to the limited extent
provided in Sections 7.6, 9.6 and 9.7, no Participant (nor any beneficiary)
shall have any of the rights or privileges of a stockholder of the Company with
respect to any Shares issuable pursuant to an Award (or exercise thereof),
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Participant (or beneficiary).

SECTION 10
AMENDMENT, TERMINATION, AND DURATION

            10.1  Amendment, Suspension, or Termination.  The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason.  The amendment, suspension, or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Award theretofore granted to such
Participant.  No Award may be granted during any period of suspension or after
termination of the Plan.

            10.2  Duration of the Plan.  The Plan shall be effective as of April
16, 2004, and subject to Section 11.1 (regarding the Board's right to amend or
terminate the Plan), shall remain in effect thereafter.  However, without
further stockholder approval, no Incentive Stock Option may be granted under the
Plan after April 16, 2014.

 

Page 11

--------------------------------------------------------------------------------

 

SECTION 11
TAX WITHHOLDING

            11.1  Withholding Requirements.  Prior to the delivery of any Shares
or cash pursuant to an Award (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

            11.2  Withholding Arrangements.  The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (a) electing to have the Company withhold otherwise deliverable
Shares, or (b) delivering to the Company already-owned Shares having a Fair
Market Value equal to the minimum amount required to be withheld.

SECTION 12
LEGAL CONSTRUCTION

            12.1  Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

            12.2  Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

            12.3  Requirements of Law.  The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

            12.4  Securities Law Compliance.  With respect to Section 16
Persons, transactions under this Plan are intended to qualify for the exemption
provided by Rule 16b-3.  To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable or appropriate by
the Committee.

            12.5  Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of California
(with the exception of its conflict of laws provisions).

            12.6  Captions.  Captions are provided herein for convenience only,
and shall not serve as a basis for interpretation or construction of the Plan.

 

Page 12

--------------------------------------------------------------------------------